ORDER

PER CURIAM.
Amtec was awarded a series of contracts to provide testing services for the United States Army Aviation and Missile Command. The contracts provided for a cost-plus-fixed-fee method of pricing. In addition to provisions for basic services, the contracts allowed the government to exercise various options for additional man-hours of work. Each option listed a total number of manhours that could be exercised, as well as a total fixed fee, and a fixed fee per hour value. Amtec claims that it was entitled to the full amount of the fixed fee once the government exercised an option, even if the government exercised less than the full number of manhours available under that option. The Court of Federal Claims held that the language of the contract clearly foreclosed Amtec’s reading, and that Amtec was enti*586tied only to the fixed fee corresponding to the number of hours actually exercised. We agree. The Court of Federal Claims properly held that the contractor was not entitled to recover additional amounts, and that the government was entitled to recoup amounts it overpaid.
The language of the contractual modifications, executed by both parties whenever the government exercised an option for additional hours, demonstrates that the fixed fee was limited to a set dollar figure for the manhours actually exercised. For example, contract DAAH01-89-C-0856 provided for a total fixed fee of $178,206 for Option I, and a fixed fee per hour of $1.10. Modification P00001 exercised 42,-126 manhours under Option I of the contract. It provided with respect to the fixed fee:
PRIOR REVISED AMOUNT INCREASE AMOUNT Fixed Fee 10,780.00 46,338.60 57,118.60
J.A. at 20161. The modification thus provided for an additional $46,338.60 fixed fee, which corresponds to the product of the 42,126 manhours exercised by the option and the $1.10 fixed fee per hour provided for Option I of that contract. See J.A. at 20161, 10439. The modification did not provide for payment of the entire fixed fee for Option I, $178,206, but provided for a fixed fee equivalent to the exercised hours times the hourly fixed fee value. The language of the modifications thus confirms the correctness of the Court of Federal Claims’ reading as varying the fixed fee according to the number of exercised hours. Consequently, we affirm.
No costs.